Simmons, C. J.
The magistrate’s answer to the writ of certiorari sued out in the present case did not verify the statement in the plaintiff’s petition that a verdict and judgment were rendered against him in the court in which the case originated, or disclose what disposition (if any) was made of the case in that court. The judge of the superior court had, therefore, no jurisdiction to sustain the certiorari. Stoner v. Magins, 116 Ga. 797, this term.

Judgment reversed.


All the Justices concurring, except Lumpkin, P. J., absent.